EDWARDS, Judge.
Defendant, James Curtis Crosby, was charged by a bill of information with attempted second-degree murder in violation of R.S. 14:27 and 14:30.1.
On May 29, 1982, defendant, in front of several witnesses, shot Otha Graves at a liquor store in Franklinton, Louisiana. The defendant claimed self-defense and pled not guilty. Defendant was tried and found guilty of aggravated battery.
The trial court sentenced defendant to be confined with the Department of Corrections for eight years.
On appeal, defendant lists no assignments of error. Rather, defendant requests that we review the record for errors patent, i.e., those errors discoverable by a mere inspection of the pleadings and proceedings without inspection of the evidence. State v. Davis, 332 So.2d 821 (La.1976). We have examined the record for such errors and have found none.
DECREE
Accordingly, for the reasons assigned, defendant’s conviction and sentence are affirmed.
AFFIRMED.